EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Kennedy on December 14, 2021.

The application has been amended as follows: 
Change the title to --ANTIMICROBIAL MULTI-PURPOSE CLEANER COMPRISING A SULFONIC ACID-CONTAINING SURFACTANT AND METHODS OF MAKING AND USING THE SAME--

Cancel claims 1-9.

Delete claim 10 and insert new claim 10 as follows:

--Claim 10	A ready-to-use multi-purpose cleaning composition comprising: 
between about 0.01 wt.% and about 2 wt.% of an anionic surfactant, wherein the anionic surfactant comprises a sulfonic acid group; 
between about 0.01 wt.% and about 2 wt.% of a solvent having a less than 5% (wt./wt.) solubility in water; wherein the solvent comprises phenoxyethanol;
between about 78 wt.% and about 96 wt.% of a carrier;

wherein the composition is free of an alkaline pH modifier;
wherein the composition has a pH of less than about 3.5; and 
wherein the composition provides at least about 3 log reduction in a microbial population in about 15 minutes or less.—

In line 1 of claim 11, after “solvent” delete “is phenoxyethanol” and insert –further comprises benzyl alcohol—

In line 2 of claim 15, after “contacting a surface” insert –with--

Add new claims 21-24:

--Claim 21:	The ready-to-use multi-purpose cleaning composition of claim 10, wherein the anionic surfactant and solvent are in a ratio between about 3:1 and about 1:3.
Claim 22:	The ready-to-use multi-purpose cleaning composition of claim 10,  wherein the composition has less than about 0.1 wt.% of a peroxide.
Claim 23:	The ready-to-use multi-purpose cleaning composition of claim 10, wherein the composition has a pH between about 2 and about 3.2.
Claim 24:	The method of claim 18, wherein the composition has a pH between about 2 and about 3.2.—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761